Citation Nr: 1613703	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  11-14 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a neck disability, to include cervical spondylosis status post cervical fusion.

2. Entitlement to service connection for radiculopathy of the left upper extremity, to include as secondary to a neck disability.

3. Entitlement to service connection for gunshot wound residuals to the head. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970, with service in Vietnam and was awarded a Purple Heart medal and Combat Action Ribbon. In addition, the Veteran had service in the National Guard from 1976 to 2008. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from August 2009 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland Ohio, and Baltimore, Maryland.

The Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2016. A transcript of the hearing is associated with the claims files.

The Veteran submitted additional evidence in support of his claim at the February 2016 hearing, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2015).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for radiculopathy of the left upper extremity, to include as secondary to the Veteran's neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's current neck disability is causally related to his active service. 

2. In February 2016 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for service connection of gunshot wound residuals to the head.


CONCLUSIONS OF LAW

1. The criteria for service connection for a neck disability, to include spondylosis status post cervical fusion have been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of service connection for  gunshot wound residuals to the head.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal
 
A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In February 2016 correspondence and testimony, the Veteran stated that he wished to withdraw one of the pending appeals before the Board, specifically the claim of service connection for gunshot wound residuals to the head. See February 2016 Correspondence. This statement expresses clear intent to withdraw the Veteran's service connection claim for gunshot wound residuals to the head currently on appeal. As the Veteran has properly withdrawn the appeal prior to a final Board decision, the Board no longer has appellate jurisdiction and can take no further action on the matter. 38 C.F.R. §§ 20.202, 20.204(b), 20.1100(b).

II. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision as to the issue of service connection for a neck disability, to include cervical spondylosis status post cervical fusion, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or the VLJ who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

III. Service Connection

The Veteran is seeking service connection for a neck disability, to include cervical spondylosis status post-cervical fusion. The Veteran alleges that his current neck disability is the result of injuries incurred in active service. 

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in-service, and (3) a nexus between the in-service injury or disease and the current disability. See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16   (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

First, the Veteran has a current diagnosis of cervical spondylosis status post cervical fusion. See June 2010 VA examination. Thus, the first element of service connection, a current disability, is satisfied. 

Second, the Veteran has reported in service, he was involved in two accidents which he believes led to his current neck disability. The Veteran has reported he was involved in and received treatment after a jeep accident at Camp Lejeune, North Carolina, in October 1967 and was involved in and received treatment for an accident in Vietnam in August 1969. His service treatment records (STRs) confirm the Veteran was treated after a jeep accident at Camp Lejeune, North Carolina in October and November 1967. He was diagnosed with a concussion and C-5 and C-6 subluxation. See February 1968 STRs. Follow-up treatment records in November 1967 note the Veteran reported neck pain 7 to 10 days after the accident. See November 1967 STRs. The Veteran was treated with a neck collar and placed on light duty for several months after the accident, STRs noted continued pain and treatment. See February 1968 STRs. 

The Veteran's DD 214 confirms service in Vietnam and receipt of a Purple Heart as a result of wounds received in combat on August 14, 1969. STRs from August 1969 note the Veteran was seen following a motor vehicle accident, where he underwent enemy fire and was thrown from the vehicle. The Veteran reported pain in his shoulder and abdomen two days after the accident. See August 14 and 16, 1969 STRs. The Board finds that in light of the Veteran's consistent statements and the service personnel and treatment records, his statements are credible and consistent with the circumstances of his service. As such, the Board finds that an in-service event, injury or disease, satisfying the second element of service connection is satisfied. 

Finally, concerning the third element of service connection, evidence of a nexus between the Veteran's currently diagnosed neck disability and his injuries in-service is addressed. The Veteran has consistently stated that he injured his neck during the motor vehicle accidents in 1967 and 1969 in service and that he has had symptoms since service. The Veteran testified before the undersigned VLJ that he has had neck pain since service and self-medicated until surgery in 1984. See February 2016 hearing transcript. The Veteran reported not seeking treatment after service for his neck, because of his continued service in the National Guard and concern that such could impact his ongoing eligibility for service and promotions.  Id. In addition, the Veteran's wife testified at the February 2016 hearing, that the Veteran has had ongoing pain and discomfort with his neck since they married in 1975. Id. The Veteran is competent to describe his ongoing symptoms since service and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

A private opinion from June 1998 has been made part of the claims file. The orthopedic surgeon found that the Veteran's neck disability and ongoing problems with his cervical spine should clearly be service-connected.  The doctor noted the Veteran's two motor vehicle accidents in-service and ongoing treatment and subsequent surgeries on his neck in 1984 and 1996, the latter of which he performed. The private opinion is based on accurate facts, a thorough review of the Veteran's in-service events and is therefore entitled to probative weight. 

The Veteran had a VA examination in June 2010. The VA examiner opined that the Veteran's neck disability was less likely than not caused by or a result of active duty service. See July 2010 VA examination. The examiner reasoned that the lack of evidence of any neck complaints from 1967/1969 to 1984 and the lack of treatment records made it less likely than not that the current neck condition is related to an injury incurred in-service. A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007). Further, the examiner failed to address the Veteran's consistent lay statements regarding his ongoing pain and discomfort and improperly based the opinion on a lack of treatment from service until 1984. The Board finds that the June 2010 medical opinion is inadequate due to the examiner improperly relying on an absence of treatment for the Veteran's neck disability and as a result lacks probative value. 

The Board has competent and credible testimony from the Veteran regarding his neck disability and ongoing symptoms since service and the positive private medical opinion. Therefore, the Board finds that it is at least as likely as not that his neck disability is related to his active duty service. Thus, service connection for a neck disability is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.101 (2015).  


ORDER

Service connection for spondylosis status post cervical fusion is granted. 

The appeal for entitlement to service connection for gunshot wound residuals to the head is dismissed. 


REMAND

The Veteran contends he is entitled to service connection for radiculopathy of the left upper extremity, to include as secondary to his service-connected neck disability. A remand is warranted for the Veteran to be provided a VA examination to address secondary service connection. The Veteran was provided a VA examination in June 2010, which only addressed service connection for a neck disability. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in-service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon v. Nicholson, 20 Vet. App. 83 (2006).

First, the Veteran contends that he suffers from numbness and pain in his left shoulder and arm, and pain that radiates from his neck to his arm, as a result of his neck disability and injuries in-service. This raises a possibility of a neurological disability associated with the now service-connected neck disability.  However, the Veteran also has a current diagnosis of rotator cuff tendinopathy of his shoulders, and sought treatment for shoulder pain after one of the in-service motor vehicle accidents. See July 2006 treatment record. Next, addressing whether there is evidence establishing an in-service event, injury or disease, the Veteran has stated his current symptoms of numbness and pain in his arm began as a result of his neck disability and motor vehicle accidents in-service in 1967 and 1969, and subsequent surgeries. The Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In light of the Veteran's lay statements regarding symptoms in-service and since, and the lack of clarity in the diagnosis of the upper extremity, the Board finds that the evidence as it stands tends to indicate that a current disability may be related to service. Therefore a VA examination and opinion is warranted addressing the potential relationship between the Veteran's current disability and secondary service connection. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with VBMS any outstanding VA/ and or private medical records.

2. After completing the above development to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's current upper left extremity disability, to include radiculopathy. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Does the Veteran have a current diagnosis of upper left extremity radiculopathy? If no, identify all current upper left extremity disabilities. 

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed upper left extremity disability is due to or caused by his service-connected neck disability, to include cervical spondylosis status post cervical fusion? 

c. Is it at least as likely as not (a 50 percent probability or greater) that his currently diagnosed upper left extremity disability was aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected neck disability, to include cervical spondylosis status post cervical fusion? 

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his upper left extremity disability by the service-connected disability or disabilities. 

d.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's rotator cuff tendinopathy diagnosed in July 2006 is related to his service, to include the motor vehicle accident in Vietnam in which he was thrown from the car, and subsequently was treated for shoulder pain.

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
				
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


